EXHIBIT 10.25

AMENDMENT TO MGM MIRAGE RESTRICTED STOCK UNITS

AGREEMENTS

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between William J. Hornbuckle (the “Employee”) and MGM Resorts International
(formerly MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on each of (i) October 6, 2008 and (ii) October 13, 2008 the Company
granted Restricted Stock Units (as defined in the October 6, 2008 RSU Agreement
or October 13, 2008 RSU Agreement (each, as defined below), as applicable) to
the Employee under the Company’s Amended and Restated 2005 Omnibus Incentive
Plan (the “Incentive Plan”) and a Restricted Stock Units Agreement (the “
October 6, 2008 RSU Agreement” or the “October 13, 2008 RSU Agreement,” as
applicable, and collectively, the “RSU Agreements”);

WHEREAS, on the date of grant of each of the Restricted Stock Units, the
Employee had previously entered into that certain Employment Agreement entered
into as of February 4, 2008, effective as of April 2, 2008, by and between
Mandalay Corp. and MAC, CORP. and the Employee (the “Employment Agreement”)
which contained certain terms relating to the Restricted Stock Units;

WHEREAS, the Company has determined that the RSU Agreements did not reflect the
Company’s intent with respect to the treatment of Restricted Stock Units upon
certain terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the
Restricted Stock Units by amending the RSU Agreements;

NOW THEREFORE, the Company hereby amends the RSU Agreements as follows:

1. A new Section shall be added to the RSU Agreements as the last Section
appearing prior to the signature page of the RSU Agreements which shall read as
follows:

“Other Vesting. Notwithstanding anything to the contrary contained in this
Agreement, the Employment Agreement entered into as of February 4, 2008,
effective as of April 2, 2008, by and between Mandalay Corp. and MAC, CORP. and
the Participant (the “Employment Agreement”) (including specifically Sections
10.2.1, 10.5.1. and 22) or otherwise:

A. any continued vesting of the Restricted Stock Units which the Participant may
be eligible to receive under Section 10.2.1 of the Employment Agreement shall
continue for the shorter of twelve (12) months from the date the Participant is
placed in an inactive status or the remaining period of the Specified Term (as
such term (or, if no such term is used, any similar term) is defined in the
Participant’s

 



--------------------------------------------------------------------------------

employment agreement with the Company or any of its affiliates (including,
without limitation, any Parent or Subsidiary) in effect as of the applicable
date of determination (the “Current Employment Agreement”)), in each case, if
the Participant remains in inactive status for such period and, for the
avoidance of doubt, any Restricted Stock Units that become vested in accordance
with this section will be paid to the Participant within 30 days following the
vesting dates set forth in Section 3.1, subject to any provision of this
Agreement and/or the Employment Agreement which may delay such payment pursuant
to the requirements of Code Section 409A.

B. for all purposes of the Restricted Stock Units granted hereunder, the term
Change of Control (or other like term) shall mean a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” (as defined in Code Section 409A) and,
for the avoidance of doubt, any Restricted Stock Units that become vested
pursuant to Section 10.5 of the Employment Agreement will be paid to the
Participant within 30 days following the date the Restricted Stock Units vest,
subject to any provision of this Agreement and/or the Employment Agreement which
may delay such payment pursuant to the requirements of Code Section 409A.

C. any accelerated vesting of the Restricted Stock Units which the Participant
may be eligible to receive under Section 10.5.1 of the Employment Agreement
(after giving effect to subsection B above) shall be determined by calculating
the number of Restricted Stock Units which would have vested but for such
termination during the shorter of twelve (12) months after the date of
termination or the remainder of the Specified Term (as such term (or, if no such
term is used, any similar term) is defined in the Current Employment
Agreement).”

2. Except as specifically amended hereby, the RSU Agreements shall remain in
full force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Restricted Stock Units
Agreements is hereby executed in Las Vegas, Nevada to be effective as of the
date set forth above.

 

MGM RESORTS INTERNATIONAL   By:   /s/ John M. McManus     Name: John M. McManus
   

Title: Executive Vice President,

          General Counsel & Secretary

 

AMENDMENT TO WILLIAM J. HORNBUCKLE RSUs AGREEMENTS COVERING OCTOBER 6, 2008 AND
OCTOBER 13, 2008 RSUs GRANTS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Restricted Stock Units
Agreements is hereby executed in Las Vegas, Nevada to be effective as of the
date set forth above.

/s/ William J. Hornbuckle William J. Hornbuckle

 

AMENDMENT TO WILLIAM J. HORNBUCKLE RSUs AGREEMENTS COVERING OCTOBER 6, 2008 AND
OCTOBER 13, 2008 RSUs GRANTS